Mr. Justice McSurely delivered the opinion of the court. 4. Injunction, § 88*—what will justify injunction to prevent illegal purchase of stock hy corporation. In an action to enjoin a corporation from illegally purchasing stock of another corporation, evidence that such other corporation increased its stock so that it could use a portion to pay a debt to the defendant corporation would not warrant an injunction, and since the other corporation was not a party to the suit the legality of its increase of stock could not be inquired into. 5. Injunction, § 267*—when injunction will he dissolved. A groundless injunction should not he continued. Baker, J., dissenting.